EXHIBIT 10.6

 

TEXAS PROMISSORY NOTE

 

1. THE PARTIES. On January 17th 2019, PreCheck Health Services, Inc. of 703 Pier
Ave., #B382, Hermosa Beach, California, 90254 with Larry Biggs acting as CEO,
hereinafter known as the “Borrower”,

 

 

 

RECEIVED AND PROMISES TO PAY

 

JAS Consulting, Inc. of 305 W. Woodard St., Ste. 221, Denison, Texas, 75020 with
Justin Anderson acting as CEO, referred to as the “Lender”, the sum of
$25,000.00 US Dollars, referred to as the “Borrowed Money”, with interest
accruing on the unpaid balance at a rate of 0 percent (%) per annum, referred to
as the “Interest Rate”, in accordance with TX FIN§ 303.009 (Interest and Usury)
of the Texas Statutes, beginning on January 17th 2019 under the following terms
and conditions: 

 

 

2.

PAYMENTS: The full balance of this Note, including any accrued interest and late
fees, is due and payable out of the first proceeds collected. The Borrowed Money
shall be paid in full at any time without penalty.

 

 

3.

SECURITY: This note shall be secured under the following:

 

 

 

The Borrower agrees to accept a $25,000 loan and repay the $25,000 loan out of
the first proceeds collected and pay an additional 25,000 of company shares for
providing the loan, referred to as the ‘Security”, which shall transfer to the
possession and ownership of the Lender IMMEDIATELY if this Note should be in
default. The Security may not be sold or transferred without the Lender’s
consent during the course of this Note. If the Borrower breaches this provision,
Lender may declare all sums due under this Note immediately due and payable,
unless prohibited by applicable law.

   

If the Borrower defaults under this Note tr.e Lender shall have the right to
obtain ownership and possession of the Security. The Lender shall have the
sole-option to accept it as fill-payment for the Borrowed Money without further
liabilities or obligations. If the market value of the Security does not exceed
the Borrowed Money, the Borrower shall remain liable for the balance due while
accruing interest at the maximum rate allowed by law.

 

 

4.

INTEREST DUE IN THE EVENT OF DEFAULT: In the event the Borrower fails to pay the
note in full on the due date, unpaid principal shall accrue interest at the
maximum rate allowed by law, until the Borrower is no longer in default.

 



JAS Consulting, Inc.

Promissory Note



 



   

   



 

5. ALLOCATION OF PAYMENTS: Payments shall be first credited any late fees due,
then to interest due and any remainder will be credited to principal.

 

 

6. PREPAYMENT: Borrower may pre-pay this Note without penalty.

 

 

7. ACCELERATION: If the Borrower is in default under this Note and fails to make
any payment owed and such default is not cured within the minimum allotted time
by law after written notice of such default, then Lender may, at its option,
shall declare all outstanding sums owed on this Note to be immediately due and
payable, in addition to any other rights or remedies that Lender may have under
state and federal law.

 

 

This includes rights of possession to the Security mentioned in Section 3.

 

 

8. ATTORNEYS’ FEES AND COSTS: Borrower shall pay all costs incurred by Lender in
collecting sums due under this Note after a default, including reasonable
attorneys’ fees. If Lender or Borrower sues to enforce this Note or obtain a
declaration of its rights hereunder, the prevailing party in any such proceeding
shall be entitled to recover its reasonable attorneys’ fees and costs incurred
in the proceeding (including those incurred in any bankruptcy proceeding or
appeal) from the non-prevailing party.

 

 

9. WAIVER OF PRESENTMENTS: Borrower waives presentment for payment, notice of
dishonor, protest and notice of protest .

 

 

10. NON-WAIVER: No failure or delay by Lender in exercising Lender’s rights
under this Note shall be considered a waiver of such rights.

 

 

11. SEVERABILITY: In the event that any provision herein is determined to be
void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any other provision, all of which shall remain in
full force and effect.

 

 

12. INTEGRATION: There are no verbal or other agreements which modify or affect
the terms of this Note. This Note may not be modified or amended except by
written agreement signed by Borrower and Lender.

 

 

13. CONFLICTING TERMS: The terms of this Note shall have authority and
precedence over any conflicting terms in any referenced agreement or document.

 

 

14. NOTICE: Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered (a) in person, (b) by certified mail,
postage prepaid, return receipt requested, (c) by facsimile, or (d) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be made to the parties at the addresses listed
below.

 



JAS Consulting, Inc.

Promissory Note



 



   

   



 



15. GUARANTORS: There shall be no person or entity, under the terms of this
Note, that shall be responsible for the payment, late fees, and any accrued
interest other than the Borrower.

 

 

16. EXECUTION: The Borrower executes this Note as a principal and not as a
surety . If there is more than one Borrower, each Borrower shall be jointly and
severally liable under this Note.

  

 

17. GOVERNING LAW: This note shall be governed under the laws in the State of
Texas.



 



Wiring Instructions:

 

 

 

 

 

Please Wire $5,000.00 to:

SmallCapVoice.com, Inc.

Account Number-005780723152

ABA/Routing Number - 026009593 - Wires

ABA/Routing Number - 111000025 Electronic
{for Direct Deposit and Automatic Payments ACH)
Bank of America’s SWIFT Code number is BOFAUS3N

Bank of America

Austin, TX

Branch Address:

201 W. Whitestone Blvd
Cedar Park, TX 78613
(512) 259-5839

    

Please wire $20,000 to:
Blade Worldwide, Inc.
Chase Bank

Account: 273129772

Routing:    021000021



  

With my signature below, I affirm that I have read and understand this
promissory note.

 

This agreement was signed the 17th day of January, 2019 by the following:

 

Borrower’s Signature

/s/ Larry Biggs

 

PreCheck Health Services, Inc. with Larry Biggs acting as CEO

 

    

 

 

Lender’s Signature

/s/ Justin Anderson

 

JAS Consulting, Inc. with Justin Anderson acting as CEO

 

 

 

 

 



JAS Consulting, Inc.

Promissory Note





   



 